El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La corporación Sánchez Morales & Co. vendió condicional-mente un piano a Cándido Fernández, a quien algún tiempo después demandó de acuerdo con la ley de contratos de ventas *250condicionales por haber dejado de pagar algunos plazos men-suales, que con los restantes ascendían a $440. El demandado contestó que había satisfecho $405 a Sánchez Morales & Co., Ine., por todos los plazos que debía, y estimando probada la Corte de Distrito de San Juan la alegación del deman-dado declaró sin lugar la petición hecha por la casa vendedora para que el piano le fuera entregado; sentencia que ha sido apelada.
La cuestión fundamental a resolver en esta apelación es si en efecto el demandado pagó a Sánchez Morales & Co., o a un agente suyo autorizado.
Los hechos en este caso son sencillos. El apelado pagaba los plazos mensuales de su contrato a los cobradores que iban a su casa en nombre de Sánchez' Morales & Co., y tiene, por tal concepto, recibos impresos con el nombre de Sánchéz Morales & Co. y con la firma de los cobradores que iban con tal fin, tales como C. Ramos y Rafael Bey. El nunca fué a pagar a la casa de Sánchez Morales & Co. y siempre hizo efectivos los recibos entregando dinero a los cobradores. Al atrasarse Fernández algunos meses en los pagos recibió cartas de Sánchez Morales Co. recordándole su contrato, y cuando el cobrador C. Ramos se presentó a cobrarle los atrasos, Fernández le manifestó que la casa le hiciera una liquidación de lo que le debía para pagarlo todo del 10 al 15 de abril, manifestándole Ramos que haciendo el pago total adelantado la casa le haría un descuento del diez por ciento. El 10 de abril; se presentó en la casa de Fernández una persona distinta de los otros cobradores por primera vez, con un recibo de Sánchez Morales & Co. igual a los precedentes, por $405 como saldo de la compra del piano. Fernández tuvo algunas dudas respecto al cobrador, por lo que cotejó ese recibo con los anteriores, en cuyo momento, según dijo Fer-nández, el nuevo cobrador le mostró una autorización para hacer cobros que aparecía suscrita por J. M. Castro. En-tonces pagó, siendo firmado el recibo con el nombre de P. R. Román. No se ha demostrado que J. M. Castro firmara ese *251papel, pero sí se lia demostrado que J. M. Castro no tenía, autoridad en la casa de Sánchez Morales & Co. para auto-rizar esos cobros. P. R. Román no era empleado de Sánchez Morales &¡ Co., y esta corporación nunca ha recibido el dinero correspondiente al saldo de la cuenta.
El artículo 1130 del Código Civil dice que el pago deberá hacerse a la persona en cuyo favor estuviese constituida la obligación, o a otra autorizada para recibirlo en su nombre. Y el 1182 dispone qne la prueba de la extinción de las obli-gaciones incumbe al que lo opone. Consecuencia de estos dos preceptos es que habiendo alegado Fernández que. pagó la deuda a un agente de Sánchez Morales & Co. está obligado a probar que la persona a quien entregó el dinero era un agente de su acreedor debidamente autorizado para recibirlo cu. nombre de él. La misma regla encontramos en el caso de Soné v. Palmers, 28 Mo. 539, en donde se dice que cuando una parte descansa en un documento que aparece hecho por un agente, debe probar la autoridad del agente; y también la hallamos en 2 C. J., página 928, párrafo 668, al expresar que la persona que hace pagos de una deuda a un agente asume el peso de probar la autoridad del agente para recibir los pagos, o que lo pagó de buena fe, confiando en la exis-tencia previa de tal autoridad y en la creencia de que no había sido revocada. El caso de Royal Bank of Canada v. Balle, 33 D.P.R. 984, es aplicable al presente porque declara que el pago hecho a una persona distinta del acreedor, sin justifi-carse de modo fehaciente, indiscutible, la autoridad paral recibirlo, no extingue la obligación. En sentencia del Tribunal Supremo de España de 28 de febrero de 1896, citada en 8 Manresa 273, se resolvió lo siguiente:
“Para que el pago de lo debido extinga las obligaciones debe ha-cerse a las personas en cuyo favor estuviesen constituidas o a cual-quiera otra autorizada para recibirlo; siguiéndose de ello que la entrega de lo adeudado hecha a un tercero, siquiera se haga por mero error y de buena fe, no libera al deudor de su obligación de pagar, ni perjudica al acreedor en su derecho a cobrar, y que si por la iin-*252posibilidad de recuperar lo debidamente pagado resultasen perjuicios irreparables, recaigan éstos sobre el deudor engañado, como único responsable de sus propios actos, a no mediar sobre este punto pacto en contrario, o culpabilidad del acreedor que origine responsabilida-des al mismo imputables.”
Si bien es cierto que el apelado Fernández pag’d varios recibos de mensualidades en distintas ocasiones a dos cobra-dores llamados uno Bey y el otro liamos, y que todos los recibos mensuales los pagó a ellos en dinero, también lo es que el recibo de saldo de su cuenta, aunque igual en su forma a los anteriores, lo pagó a P. R. Román, persona descono-cida para él como agente de Sánchez Morales & Co. y que por primera vez se le presentaba como tal agente de dicha corporación, por lo que debió cerciorarse de que tenía auto-ridad bastante para hacer ese cobro, so pena de sufrir las consecuencias de hacer el pago a una persona no autorizada para recibirlo; sin que el hecho de que Román le mostrara una autorización para cobrar que aparecía firmada por J. M. Castro sea suficiente tampoco para estimar bien becbo el pago, porque Fernández no probó que efectivamente J. M. Castro firmó tal autorización y que tenía autoridad para darla, aparte de que se probó que si bien J. M. Castro era un em-pleado de dicba corporación no estaba facultado para dar tal autorización, si en efecto la dió.
Dice el apelado que en la acción especial ejercitada en este caso para recobrar la posesión del mueble vendido la única prueba admisible es el recibo de baber pagado; pero esto no es así porque el pago no existe sino cuando se ba satisfecho la obligación al acreedor o a persona autorizada por él para recibirlo, por lo que en este caso él tenía que. probar que la persona a quien pagó tenía autoridad para recibir el dinero en nombre de Sánchez Morales & Co.
El artículo 1132 del Código Civil citado por el apelado, según el cual el pago becbo de buena fe al que estuviere en posesión del crédito liberará al deudor, no tiene apli-cación al caso presente porque Fernández no pagó a la *253persona que estaba en posesión del crédito, que era Sánchez Morales & Co., ni a persona autorizada por esa corporación para recibir el pago por ella.
Resuelta la cuestión tratada en la forma que lo ha sido, es innecesario considerar los otros motivos de esta apela-ción, y la sentencia recurrida debe ser revocada, sin especial condena de costas, y devolverse él caso a la corte inferior para que continúe él procedimiento.